Case 1:19-cr-00337-BMC-SJB Document 18 Filed 09/04/19 Page 1 of 1 PageID #: 29




                      WM | Wright & Marinelli, LLP
                                      ATTORNEYS AT LAW

                           305 BROADWAY, SUITE 1001,
                               NEW YORK, NY 10007
                  OFFICE (212) 822-1419 • FACSIMILE (212) 822-1463

                                                             September 4, 2019

Honorable Sanket J. Bulsara
United States Court House
Eastern District of New York
225 Cadman Street
Brooklyn, NY 11201

                               Re:    United States v. Tehuti Ayeboafo
                                      Criminal Docket No. 19-CR-00337 (BMC)

Dear Judge Bulsara:

        The undersigned and Sally Butler represent Tehuti Ayeboafo who is scheduled to appear
before your Honor on September 5, 2019 at 4:00pm. It is respectfully requested that the matter be
adjourned until October 16, 2019, as the parties countinue to negotiate a resolution of the matter
and likely anticipate a plea.

        I have discussed the proposed adjournment with the Government and they have no
objection. Finally the defendant knowingly consents to the waiver of speedy trial.

       Thank you for your consideration of this matter.

                                                     Respectfully submitted,
                                                     /s/
                                                     Christopher Wright


Cc:    Nicholas Moscow, AUSA
